PER CURIAM.
Bailey, the putative father, appeals from a final order adjudicating paternity. We affirm, finding there is competent, substantial evidence to support paternity.
In the case at bar, the HLA test indicated a 99.47% probability of paternity. Although there were many inconsistencies and contradictions in appellee Richardson’s testimony, there was no real dispute as to exclusive access during the relevant period. Based on the foregoing, we conclude, as did the Texas Court of Appeals In re E.G.M., 647 S.W.2d 74, 79 (Texas Ct.App. 1983), that a “high probability of paternity can amount to strong corroboration of a witness’ story on the material issues and when taken together with proper undisputed facts can preponderate in favor of a finding of paternity.” We find that appel-lee’s issue on cross-appeal is without merit.
AFFIRMED.
ERVIN, JOANOS and BARFIELD, JJ., concur.